Title: General Orders, 29 September 1776
From: Washington, George
To: 



Head Quarters, Harlem Heights, Sept: 29th 1776.
Fairfield.Leyden.


Ensigns Fosdick and Chipman, of Col. Webb’s Regiment but lately in a Detachment of Rangers under Capt. Holmes, having been tried by a General Court Martial whereof Col: Weedon was President for “Abusive language to their officers—Mutiny and Disobedience of orders”—They are convicted of giving abusive language to their Officers, and ordered to be reprimanded for their Conduct, before the officers of Col. Webb’s Regiment.
The General approves the sentence and orders them to join their regiment, that it may be carried into execution.

As there is the greatest appearance of bad Weather, the General directs and begs, that the Officers would have a special Care of the Arms and Ammunition, wherever their is a convenient Cover for either—Bell-Tents, or painted Tents to have the Arms & Ammunition put into them.
He also directs that the several Brigades as soon as the Weather admits, be marched down to their Alarm Posts, as fixed in the Orders of the 26th that the troops may know how to repair to them and defend them to the best advantage—And that this be repeated, until both Officers and Men, are well acquainted with the ground and the posts.
From some discoveries made yesterday, there is reason to think, the Enemy meditate a speedy and general Attack; it is therefore of great consequence, that we should be well prepar’d in all respects to meet it.
A Court Martial consisting of the following Members, are to meet to morrow at ten O’Clock, at the White House near Head Quarters, for the Trial of Capt: Weisner & Capt. Scott for “Cowardice and Misbehaviour in the Attack made upon Montresor’s Island on the morning of the 23rd Instant”—Brigadier Genl Bell President[.] Col. Magaw. Col. Holman. Col. Newcomb. Lt Col. Cadwallader. Lt Col. Brodhead. Lt Col. Russell. Major Putnam. Major Hopewell. Major Mott. Capt. Beatty. Capt. Winship. Capt: Gillet. Members. All Evidences are directed to be punctual in their attendance.
